Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/25/2022 has been considered by the examiner.  Please see attached PTO-1449.

Reasons for Allowance
Claims 1-20 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The prior art reference Sedlar, Col. 13, lines 55-56 and Col. 31, lines 6-9, teaches “attempting to write an entry to the data table having an associated version”. Sedlar, Col. 21, line 66 – Col. 22, line 4, teaches “the data table entry comprising the data to be consumed”. Sedlar, Col. 26, lines 60-64 teaches “notifying at least one data consumer that the data table version has been modified”.
The prior art reference Beedgen et al., Para. 28, teaches “receiving raw data from multiple disparate sources to be consumed in an environment that does not support atomic write operations to data consumers”.
However, the combination of references does not explicitly teaches “receiving raw data from multiple disparate sources to be consumed in an environment that does not support atomic write operations to data consumers, the environment having at least a data table and a notification table”, “attempting to write a corresponding entry to the notification table in response to a successful write attempt to the data table, wherein the notification table entry comprises information about the corresponding data table entry” and “modifying the version associated with the data table in response to successful writes of both the data table entry and the notification table entry”.
Thereby, the combination of limitations in claims 1, 8 and 15 is not taught by the prior art.  The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAU SHYA MENG/Primary Examiner, Art Unit 2168